DETAILED ACTION
Allowable Subject Matter
Claims 11-13 and 16-24 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Greenbaum on February 4, 2021 by email.
The application has been changed as follows:
Claim 1, the last line: “dimensions” has been changed to -dimensions, 
	wherein the accident event and the secondary accident event are detected based on an absolute value of negative and positive movement data exceeding a predefined boundary value-.  
Claim 20, the last line: “dimensions” has been changed to -dimensions, 
	wherein the accident event and the secondary accident event are detected based on an absolute value of negative and positive movement data exceeding a predefined boundary value-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for determining an accident effect on a vehicle, the method comprising: evaluating movement data in order to detect an accident event and a secondary accident event, 
Claim 20 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those of Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Fuehrer (U.S. Pat. Pub. No. 2015/0032372) discloses the use of dual collision signals but does not disclose the claimed velocity data and detection basis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833